United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.D., Appellant
and
DEPARTMENT OF DEFENSE, NATIONAL
SECURITY AGENCY, Laurel, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1644
Issued: June 10, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 30, 2019 appellant filed a timely appeal from a May 2, 2019 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish a medical condition
causally related to the accepted October 10, 2018 employment incident.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the May 2, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this evidence for
the first time on appeal. Id.

FACTUAL HISTORY
On October 18, 2018 appellant, then a 50-year-old Science, Technology, Engineering, and
Mathematics (STEM) technical lead, filed a traumatic injury claim (Form CA-1) alleging that on
October 10, 2018 she injured her head, left leg, right elbow, right shoulder, right upper back, , and
neck when she fell down carpeted stairs while in the performance of duty. She explained that her
heel got caught on a stair, causing her to tumble headfirst down the stairs and land on her head.
On the reverse side of the claim form, the employing establishment indicated that appellant was
injured in the performance of duty, stopped work on October 10, 2018, and returned to work on
October 15, 2018.
An October 10, 2018 work excuse note from Katie Mellendick, a physician assistant,
indicated that appellant was treated in a hospital emergency room and recommended that she be
excused from work until October 13, 2018.
In a March 22, 2019 development letter, OWCP advised appellant that when her claim was
first received it appeared to be a minor injury that resulted in minimal or no lost time from work,
and that based on these criteria, and because the employing establishment did not controvert the
continuation of pay or challenge the merits of the case, payment of a limited amount of medical
expenses was administratively approved. The merits of the claim, however, had not been formally
considered. OWCP advised appellant that the documentation received to date was insufficient to
support her claim for FECA benefits. It advised her of the factual and medical evidence necessary
to establish her claim and attached a questionnaire for her completion. OWCP afforded appellant
30 days to submit the requested factual and medical evidence.
An October 10, 2018 report signed by Ms. Mellendick indicated that appellant hit her head
when she tripped and fell down stairs. Appellant presented with pain in her head, neck, and right
shoulder. Her physical examination revealed muscular tenderness in her neck, but otherwise
normal results. Impressions were noted of cervical strain and scalp contusion.
Contained within the October 10, 2018 report from Ms. Mellendick were individually
signed computerized tomography (CT) scan and x-ray reports. A CT scan of appellant’s head
interpreted by Dr. Andrew Morton, a Board-certified radiologist, revealed normal results. A CT
scan of appellant’s cervical spine interpreted by Dr. Victor Bracey, a Board-certified radiologist,
revealed straightening of the cervical lordosis with possible “second” muscle spasm and mild
multilevel degenerative disc and degenerative facet changes. An x-ray of appellant’s right
shoulder interpreted by Dr. Morton revealed normal results. An x-ray of appellant’s lumbar spine
interpreted by Dr. Jerjis Alajaji, a radiology specialist, revealed a mild marginal spur formation at
L4-5.
By decision dated May 2, 2019, OWCP denied appellant’s traumatic injury claim, finding
that the evidence of record was insufficient to establish a medical diagnosis causally related to the
accepted October 10, 2018 employment incident. It explained that medical evidence was required
that not only contained a diagnosis, but that also established that the diagnosed medical condition
was causally related to the employment incident. OWCP concluded, therefore, that the
requirements had not been met to establish an injury as defined by FECA.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation of FECA,4 that an injury was sustained in the performance of duty, as alleged, and
that any disability or medical condition for which compensation is claimed is causally related to
the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether fact of injury has been established.7 First,
the employee must submit sufficient evidence to establish that he or she actually experienced the
employment incident at the time, place, and in the manner alleged.8 Second, the employee must
submit sufficient evidence, generally in the form of medical evidence, to establish that the
employment incident caused a personal injury.9
Causal relationship is a medical issue, and the medical evidence required to establish causal
relationship is rationalized medical evidence.10 The opinion of the physician must be based on a
complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors or incidents identified by
the employee.11 Neither the mere fact that a disease or condition manifests itself during a period
of employment, nor the belief that the disease or condition was caused or aggravated by
employment factors or incidents is sufficient to establish causal relationship.12

3

Supra note 1.

4

J.P., Docket No. 19-0129 (issued April 26, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); Joe D.
Cameron, 41 ECAB 153 (1989).
5

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6
R.R., Docket No. 19-0048 (issued April 25, 2019); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

R.B., Docket No. 17-2014 (issued February 14, 2019); B.F., Docket No. 09-0060 (issued March 17, 2009);
Bonnie A. Contreras, 57 ECAB 364 (2006).
8

S.F., Docket No. 18-0296 (issued July 26, 2018); D.B., 58 ECAB 464 (2007); David Apgar, 57 ECAB 137 (2005).

9
A.D., Docket No. 17-1855 (issued February 26, 2018); C.B., Docket No. 08-1583 (issued December 9, 2008);
D.G., 59 ECAB 734 (2008); Bonnie A. Contreras, supra note 7.
10

L.D., Docket No. 17-1581 (issued January 23, 2018); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

11

L.D., id.; see also Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

12

Dennis M. Mascarenas, 49 ECAB 215 (1997).

3

ANALYSIS
The Board finds that appellant has established cervical and lumbar diagnoses, but has not
met her burden of proof to establish a medical condition causally related to the accepted
October 10, 2018 employment incident.
In support of her claim, appellant submitted October 10, 2018 medical reports by
Ms. Mellendick, a physician assistant, which indicated that appellant hit her head when she tripped
and fell down stairs and that she presented with pain in her head, neck, and right shoulder.
Ms. Mellendick conducted a physical examination and diagnosed cervical strain and a scalp
contusion. The Board has previously explained, however, that certain healthcare providers such
as physician assistants, nurse practitioners, physical therapists, and social workers are not
considered “physician[s]” as defined under FECA.13 Consequently, their medical findings and/or
opinions will not suffice for purposes of establishing entitlement to FECA benefits.14
The record additionally contains October 10, 2018 CT scans and x-ray diagnostic reports
which were signed by physicians. A CT scan of appellant’s cervical spine interpreted by
Dr. Bracey revealed straightening of the cervical lordosis with possible “second” muscle spasm
and mild multilevel degenerative disc and degenerative facet changes. An x-ray of appellant’s
lumbar spine interpreted by Dr. Alajaji revealed a mild marginal spur formation at L4-5. The
Board has previously explained that diagnostic studies standing alone lack probative value as they
do not provide an opinion regarding the cause of the diagnosed conditions.15 These diagnostic
studies are therefore insufficient to establish appellant’s claim.
The Board finds that the record lacks rationalized medical evidence establishing that
appellant’s diagnosed conditions were causally related to the accepted October 10, 2018
employment incident. Thus, appellant has not met her burden of proof.16
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has established cervical and lumbar diagnoses, but has not
met her burden of proof to establish a medical condition causally related to the accepted
October 10, 2018 employment incident.
13

5 U.S.C. § 8102(2) of FECA provides that the term physician includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by State law. 5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t). See also K.C., Docket No. 19-0834 (issued October 28, 2019);
and E.T., Docket No. 17-0265 (issued May 25, 2018) (physician assistants are not considered physicians under FECA).
14

R.G., Docket No. 18-0236 (issued December 17, 2019).

15

See J.C., Docket No. 18-1503 (issued May 2, 2019).

16

See supra note 11.

4

ORDER
IT IS HEREBY ORDERED THAT the May 2, 2019 decision of the Office of Workers’
Compensation Programs is affirmed, as modified.
Issued: June 10, 2020
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

